In asummary proceeding to recover possession of real property for nonpayment of rent (Real Property Actions and Proceedings Law, § 711), the tenant and undertenant appeal from an order of the Supreme Court, Westchester County, entered June 13, 1975, which denied their motion to compel arbitration. Order affirmed, with $20 costs and disbursements. The arbitration clause in the lease does not clearly manifest an intention to substitute arbitration for the more expeditious summary proceeding for nonpayment of rent. Rabin, Acting P. J., Cohalan, Margett and Christ, JJ., concur.